Case 2:20-cv-02130-PKH-MEF Document 53                Filed 05/18/21 Page 1 of 1 PageID #: 131




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

  ROBERT S. PHILPOTT                                                                  PLAINTIFF

  v.                                   Civil No. 2:20-CV-02130

  SEBASTIAN COUNTY, et. al.                                                       DEFENDANTS


                                              ORDER

        This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

 proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to

 Voluntarily Dismiss this case. (ECF No. 51).

        Plaintiff filed his Motion to Dismiss on May 12, 2021. (ECF No. 51). Defendants filed

 their Response in Support of Plaintiff’s Motion to Dismiss that same day. (ECF No. 52).

 Defendants have no objection to the dismissal of this case. (Id.).

        The Clerk is DIRECTED to treat Plaintiff’s motion (ECF No. 51) as a notice of voluntary

 dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and dismiss this

 case without prejudice.

        IT IS SO ORDERED this 18th day of May 2021.

                                                      /s/   Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  1
